IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,466



                         EX PARTE ROBERT WILSON, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. D-1-DC-09-206437 IN THE 427th DISTRICT COURT
                          FROM TRAVIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault with serious bodily injury and sentenced to seven years’ imprisonment. He did not appeal

his conviction.

       Applicant contends that his plea was involuntary because he was erroneously promised the

possibility of shock probation as a part of his plea agreement.

       The trial court has entered findings of fact and conclusions of law, based upon the record,
                                                                                                     2

that Applicant’s allegations are correct and the plea in this case was involuntarily entered. Applicant

is entitled to relief. Ex parte Austin, 746 S.W.2d 226 (Tex. Crim. App. 1988).

       Relief is granted. The judgment in Cause No. D-1-DC-09-206437 in the 427th Judicial

District Court of Travis County is set aside, and Applicant is remanded to the custody of the sheriff

of TRAVIS County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 15 ,2010
Do Not Publish